

115 HR 3601 IH: Protecting Consumers from Frivolous Claims Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3601IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Kustoff of Tennessee introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Consumer Financial Protection Act of 2010 to clarify data and information sharing
			 requirements regarding consumer complaints, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Protecting Consumers from Frivolous Claims Act of 2017. 2.Promoting discretion within the Consumer Financial Protection ActSubsection (b) of section 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(b)) is amended—
 (a)in paragraph (1), by striking shall establish and inserting may establish; (b)in paragraph (2), by striking shall establish and inserting may establish; and
 (c)in subsection (D) of paragraph (3)— (1)by striking To facilitate preparation of the reports required under subparagraph (C), supervision and enforcement activities, and monitoring of the market for consumer financial products and services, the and inserting The; and
 (2)by adding at the end the following: Information collected under this paragraph may not be made publicly available.. 